Case 2:19-cv-02188-DSF-MRW Document 111 Filed 08/16/19 Page 1 of 5 Page ID #:2085



   1 KATHY BAZOIAN PHELPS (155564)
   2 kphelps@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   3 1999 Avenue of the Stars, Suite 1100
   4 Los Angeles, California 90067-4402
     Telephone: (310) 651-2997
   5
   6 CHRISTOPHER D. SULLIVAN (148083)
     csullivan@diamondmccarthy.com
   7 LESLEY ANNE HAWES (117101)
   8 lhawes@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   9 150 California Street, Suite 2200
  10 San Francisco, CA 94111
     Phone: (415) 692-5200
  11
  12 Counsel for Bradley D. Sharp,
     Permanent Receiver
  13
                           UNITED STATES DISTRICT COURT
  14
                         CENTRAL DISTRICT OF CALIFORNIA
  15
                         WESTERN DIVISION – LOS ANGELES
  16
     SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
  17
     COMMISSION,                          Hon. Dale S. Fischer
  18
                     Plaintiff,           NOTICE OF HEARING ON MOTION
  19
                                          FOR INSTRUCTIONS REGARDING
  20                 v.                   ATTORNEY-CLIENT PRIVILEGE
                                          AND RECEIVER’S ACCESS TO
  21
     DIRECT LENDING INVESTMENTS           FILES CLAIMED TO BE
  22 LLC,                                 PRIVILEGED; AND APPROVING
                                          FORM AND/OR LIMITATION OF
  23
                   Defendant.             NOTICE UNDER LOCAL CIVIL
  24                                      RULE 66-7
  25
                                             Date:    September 16, 2019
  26                                         Time:    1:30 PM
                                             Dept.:   Courtroom 7D
  27
                                             Place:   United States District Court
  28                                                  Western Division
                                        1
                 NOTICE OF HEARING ON MOTION FOR INSTRUCTIONS REGARDING PRIVILEGE
Case 2:19-cv-02188-DSF-MRW Document 111 Filed 08/16/19 Page 2 of 5 Page ID #:2086



   1                                                         350 West 1st Street,
   2                                                         Los Angeles, CA 90012

   3
             PLEASE TAKE NOTICE THAT on September 16, 2019, at 1:30 p.m. in
   4
       Courtroom 7D of the above-entitled Court, located at 350 West 1st Street, Los
   5
       Angeles, CA 92701-4516, a hearing will be conducted on the Motion for
   6
       Instructions Regarding Attorney Client Privilege and Receiver’s Access to Files
   7
       Claimed to Be Privileged; and Approving Form and/or Limitation of Notice Under
   8
       Local Civil Rule 66-7 (the “Motion”) filed by Bradley D. Sharp, the Court-
   9
       appointed permanent receiver (the “Receiver”). By this Motion, the Receiver seeks
  10
       the following relief:
  11
             1.     An order confirming that the Receiver holds and has the power to
  12
       assert or waive all the attorney-client privilege rights of Direct Lending
  13
       Investments, LLC, Direct Lending Income Fund, L.P., Direct Lending Income
  14
       Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, and DLI Assets
  15
       Bravo, LLC, and their successors, subsidiaries, and affiliated entities. 1
  16
             2.     An order confirming that the Receiver is authorized to obtain copies of
  17
       all client files and documents in the possession of any law firm that represented one
  18
       or more of the Receivership Entities as set forth in any engagement letter in
  19
       possession of any one or more of the Receivership Entities or as otherwise
  20
       evidenced by the files of the Receivership Entities, including without limitation
  21
       files for matters in which any of the Receivership Entities was a joint client with
  22
       Brendan Ross.
  23
             3.     An order confirming that Brendan Ross was not a client of, and holds
  24
       no attorney-client privilege in his individual capacity with regard to, any
  25
       communications with a law firm that represented one or more of the Receivership
  26
  27   1
        The above listed entities shall be referred to collectively as the “Receivership
       Entity” or “Receivership Entities.”
  28
                                               2
                    NOTICE OF HEARING ON MOTION FOR INSTRUCTIONS REGARDING PRIVILEGE
Case 2:19-cv-02188-DSF-MRW Document 111 Filed 08/16/19 Page 3 of 5 Page ID #:2087



   1 Entities and in which he is not personally identified as a client of such law firm in
   2 its engagement agreement.
   3         4.    An order confirming that the Receiver is authorized to review any
   4 client files or attorney-client communications made for any matter in which a
   5 Receivership Entity and Brendan Ross were jointly represented by a single law firm
   6 on the same matter as set forth in the engagement agreement of the law firm.
   7         5.    An order confirming that except as otherwise provided under
   8 applicable law, including without limitation California Evidence Code § 962 and
   9 applicable    federal   law,   the   Receiver   shall   not   disclose   attorney-client
  10 communications or attorney work product to any third party outside the scope of the
  11 joint representation with respect to matters in which one or more of the
  12 Receivership Entities was jointly represented by counsel together with Brendan
  13 Ross, unless Brendan Ross consents to the disclosure.
  14         6.    An order confirming that Brendan Ross waived any attorney-client
  15 privilege, or work product privilege, over any communication or document stored
  16 on Mr. Ross’s mobile device or personal email account that Mr. Ross provided to
  17 counsel for DLI.
  18         7.    An order confirming that Ross and any other person or entity not a
  19 Receivership Entity waived any right of attorney-client privilege, or work product
  20 privilege, over any communication or document that he/it sent through a DLI email
  21 account or stored on a computer system or electronic storage device owned,
  22 managed, in the possession of, or under the control of any of the Receivership
  23 Entities.
  24         8.    An order approving the form of notice on the Motion provided to
  25 interested parties, creditors, and investors, who are potential creditors of the estate,
  26 by the Receiver (a) serving the Motion and related moving papers on all parties to
  27 the action and on the known law firms whose files are the subject of the Motion; (b)
  28 serving by mail a notice of hearing on the Motion to all known creditors pursuant to
                                             3
                   NOTICE OF HEARING ON MOTION FOR INSTRUCTIONS REGARDING PRIVILEGE
Case 2:19-cv-02188-DSF-MRW Document 111 Filed 08/16/19 Page 4 of 5 Page ID #:2088



   1 Local Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s website
   2 for the case at https://cases.stretto.com/dli; and (d) causing Bankruptcy
   3 Management Solutions dba Stretto to provide by email a copy of the notice of
   4 hearing on the Motion to all known investors through its email service regularly
   5 used to provide notices and documents to investors pursuant to the applicable
   6 governing documents for Direct Lending Income Fund, L.P. (“Domestic Feeder
   7 Fund”) and Direct Lending Income Feeder Fund, Ltd. (“Off Shore Feeder Fund”),
   8 as sufficient notice and opportunity for hearing on the Motion under the
   9 circumstances.
  10         The Motion is made following the Receiver’s communications with counsel
  11 for the Securities and Exchange Commission under Local Rule 7-3, and the Receiver
  12 is advised that the SEC generally does not oppose the Motion. Defendant DLI, the
  13 only other party to the action has consented to entry of a bifurcated judgment as to
  14 liability but not damages, and given the Receiver’s appointment over the defendant,
  15 defendant DLI has no practical interest in the relief sought distinct from the
  16 Receiver. There are numerous interested parties served with the Motion, making a
  17 pre-filing conference with the other interested parties impracticable.
  18         The Motion is based upon this Notice of Hearing on the Motion, on the
  19 Motion, Memorandum of Points and Authorities, Declaration of Bradley D. Sharp
  20 and Declaration of Chris Sullivan filed concurrently with this notice, and upon such
  21 further oral argument, testimony and evidence as may be received at the hearing on
  22 this matter.
  23         PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any
  24 party who opposes the Motion must, not later than 21 days before the date of the
  25 hearing on the motion, serve upon all other parties and file with the Clerk either (a)
  26 the evidence upon which the opposing party will rely in opposition to the motion and
  27 a brief but complete memorandum which shall contain a statement of all the reasons
  28 in opposition thereto and the points and authorities upon which the opposing party
                                             4
                    NOTICE OF HEARING ON MOTION FOR INSTRUCTIONS REGARDING PRIVILEGE
Case 2:19-cv-02188-DSF-MRW Document 111 Filed 08/16/19 Page 5 of 5 Page ID #:2089



   1 will rely, or (b) a written statement that that party will not oppose the motion.
   2 Evidence presented in all opposing papers shall comply with the requirements of
   3 L.R. 7-6, 7-7 and 7-8.
   4
   5 DATED: August 16, 2019                DIAMOND McCARTHY LLP
   6                                       By: /s/Christopher D. Sullivan
   7                                           Christopher D. Sullivan
                                               Attorneys for Bradley D. Sharp, Permanent
   8                                           Receiver
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             5
                   NOTICE OF HEARING ON MOTION FOR INSTRUCTIONS REGARDING PRIVILEGE
